Response to Amendment
The reply filed on May 27, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):

An election was made in the response of March 11, 2021 to prosecute the Invention I, sub-group Ia, directed to an integrated circuit. The previously presented and examined claims of September 4, 2019 were directed towards an integrated circuit which can be classified under H01L23/482. The newly presented amendments to at least independent claim 1, from which all pending claims ultimately depend, is amended to be directed towards a system for testing which can be classified under H04B10/00.
The claims as newly presented are directed towards a system for testing an integrated circuit not the integrated circuit device structure as previously presented and examined – the system requires the structural limitations of the last four lines and must be capable of performing testing with the integrated circuit device, but the integrated circuit device structure itself is not required. The newly presented claims directed to the invention of a system for testing is determined to be distinct from the examined integrated circuit device by not being connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art).
Therefore, the response of May 27, 2021 is determined informal or non-responsive. At least one claim must be amended to be consistent with the invention originally claimed which have received an action on the merits to be examined. See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818